Citation Nr: 0529761	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-17 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than June 9, 1997, 
for assignment of a total disability based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to a total disability 
evaluation based on individual unemployability effective from 
June 9, 1997.  In an April 2000 decision, the Board denied 
entitlement to an earlier effective date.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the Court 
vacated the Board's April 2000 decision and remanded the case 
to the Board.  In January 2003 and again in September 2003, 
the Board remanded the case for further evidentiary 
development.

The September 2003 remand referred the question whether a 
November 1978 rating decision was clearly and unmistakably 
erroneous (CUE) in only assigning a 50 percent rating for 
paranoid schizophrenia effective from August 16, 1978.  In a 
June 2005 rating decision, the RO denied the CUE claim.  The 
veteran, to date, has not appealed the June 2005 rating 
decision.  Therefore, adjudication of the current claim may 
go forward.


FINDINGS OF FACT

1.  A November 1978 rating decision granted entitlement to 
paranoid type schizophrenia and rated it as 50 percent 
disabling effective from August 16, 1978.  In a December 1983 
rating decision, the RO reduced the rating to 10 percent, 
effective from August 17, 1983.  Thereafter, March 1986 and 
April 1989 rating decisions confirmed and continued the 10 
percent rating.  

2.  An October 1997 rating decision granted a 70 percent 
rating for paranoid type schizophrenia and a bipolar disorder 
effective from June 9, 1997.  The veteran was notified of the 
RO's decisions and of his appellate rights but did not 
appeal.  

3.  While the RO found CUE in the December 1983 rating 
decision and reinstated the 50 percent rating for 
schizophrenia for the period from December 6, 1979, through 
August 16, 1983, CUE was not found in either the November 
1978 rating decision or the October 1997 rating decision.  
Accordingly, these decisions are final.  

4.  The veteran's only service connected disability is 
paranoid type schizophrenia with a bipolar disorder.

5.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to June 9, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 1997, 
for the assignment of a TDIU, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110, (West 2002); 38 
C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the March 
and September 1998 rating decisions, the October 1998 and 
June 2003 statements of the case, various VA correspondence 
to include that issued in March 2005, the June 2005 
supplemental statement of the case, and January and September 
2003 Board remands fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in her possession. 
 The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  

In this regard, the record shows, or the appellant notified 
VA, that he received treatment from the Albany, Syracuse, 
Orlando, Savannah, and Togus VA Medical Centers.  The record 
shows VA obtained and associated with the claims files his 
records from these facilities.  Moreover, in April and May 
2003, as well as in May and December 2004 the Albany, 
Syracuse, and/or Savannah VA Medical Centers notified VA that 
they did not have any other treatment records of the 
claimant.  Likewise, in May and June 2005 VA was notified 
that the veteran did not have a vocational rehabilitation 
file and the Social Security Administration (SSA) was not 
paying benefits to the appellant, thus negating any duty to 
secure medical records from that agency.  Hence, the Board is 
satisfied that development is complete as to the veteran's 
all post service medical records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, VA issued the 
VCAA letter after the adverse rating decision in March 1998.  
The Court explained in Pelegrini, however, that a failure of 
an agency of original jurisdiction (AOJ) (in this case, the 
RO) to give a claimant the notices required under the VCAA 
prior to an initial unfavorable adjudication of the claim 
does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of her claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As such the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is argued that the appellant is entitled to an effective 
date to a TDIU dating back to his August 1978 separation from 
military service because he had been unable to work since 
that time.  It is requested that the veteran be afforded the 
benefit of the doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the disallowance becomes final.  
See 38 U.S.C.A. § 7105.

Here, a November 1978 rating decision granted entitlement to 
paranoid type schizophrenia and rated it as 50 percent 
disabling effective from August 16, 1978, the day following 
the veteran's discharge from service.  In a December 1983 
rating decision, the RO reduced the rating for schizophrenia 
to 10 percent, effective from August 17, 1983.  Thereafter, 
March 1986 and April 1989 rating decisions confirmed and 
continued that rating.  

An October 1997 rating decision granted a 70 percent rating 
for schizophrenia effective from June 9, 1997.  The veteran 
was notified of the RO's decisions and of his appellate 
rights but did not appeal.  

While the RO thereafter found CUE in the December 1983 rating 
decision and reinstated the 50 percent rating for the 
veteran's schizophrenia for the period from December 6, 1979, 
through August 16, 1983, CUE was not found in either the 
November 1978 rating decision or the October 1997 rating 
decision.  Accordingly, these other decisions are final.

Consequently, because the veteran's only service connected 
disability is paranoid type schizophrenia with a bipolar 
disorder, the effective date for the assignment of a TDIU may 
be no earlier than a new application, no earlier than June 9, 
1997, the effective date assigned for the 70 percent rating 
for schizophrenia by the October 1997 rating decision, or the 
date entitlement arose whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In this regard, the general rule with respect to an award of 
increased compensation is that the effective date for such an 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that the record shows that on June 9, 1997, the RO received a 
letter from the veteran's representative claiming entitlement 
to TDIU on the appellant's behalf.  Thereafter, on 
December 3, 1997, the RO received from the veteran a VA Form 
21-8940, Veterans Application for Increased Compensation 
Based on Unemployability.  The Board finds that the June 9, 
1997, letter was the veteran's formal application for TDIU as 
defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  

In this regard, while the record includes earlier informal 
claims of entitlement to an increased rating for 
schizophrenia that were the subject of subsequent rating 
decision which for the reasons explained above have now 
become final, it does not include an earlier informal claim 
for a TDIU.

As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more, and a combined rating of at least 70 
percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

Prior to the March 1998 rating decision which granted TDIU, 
the veteran's service connected disability was limited to 
paranoid type schizophrenia with a bipolar disorder rated as 
70 percent disabling effective from June 9, 1997.  
Accordingly, the record does not show that he met the 60/70 
percent schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU 
prior to June 9, 1997.  

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities.  38 C.F.R. § 4.16(b).  

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension Service before entering the 
March 1998 decision that granted entitlement to a TDIU 
effective from June 9, 1997.  Instead, the rating specialist 
concluded that the results from the veteran's August and 
September 1997 VA psychiatric examinations along with his 
former employers February 1998 statement established, for the 
first time, that his service connected psychiatric disorder 
precluded substantial gainful employment.  The rating 
specialist then assigned June 9, 1997, as the effective date, 
pointing to the fact that this was the date that the veteran 
had filed his claim.  

The Board agrees with the finding that the first time the 
record, following the October 1997 decision assigning a 70 
percent rating for schizophrenia effective from June 9, 1997, 
showed that the veteran was precluded from following a 
substantially gainful occupation by his service-connected 
disability was at the August and September 1997 VA mental 
disorder examinations.  38 C.F.R. § 4.16(b).  While the 
record contains a private treatment record received by VA in 
June 1979, a VA examination report dated in November 1983, 
and VA treatment records dated from August to September 1978, 
October to November 1985, and May to June 1997, none of these 
records showed that his service connected psychiatric 
disorder, acting alone, precluded him from following a 
substantially gainful occupation.  Indeed, most records show 
that the veteran's greatest disability was his ongoing 
struggle with alcoholism, and alcohol abuse.  The Board once 
again notes that VA treatment records are deemed to be in 
VA's possession on the date they are generated and private 
treatment records are only deemed in VA possession on the 
date they are received.  See 38 C.F.R. § 3.157.

Hence, the Board finds no legal basis for an effective date 
prior to June 9, 1997.  38 C.F.R. § 3.157.  Therefore, the 
claim of entitlement to an effective date earlier than 
June 9, 1997, for a TDIU must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than June 9, 1997, for assignment 
of a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


